Per Curiam.

We find in this record, free of any suggestion of connivance or overreaching, all three of the elements essential to the establishment of a gift causa mortis as enumerated in Grymes v. Hone (49 N. Y. 17). The testimony of the agent of the donor to the effect that he handed the envelope containing the bankbook to the donee, prior to the death of the donor, is sufficient to establish delivery. The wish of the donee that the physical custody of the bankbook remain where it was, pending the termination of the illness of the donor, in no way destroys the effect of the delivery. .
The decree appealed from should be reversed, with costs to the appellant, and the bankbook adjudged the property of the appellant.